Burke, J. This cause coming to be heard upon the report of the Commissioner, after hearing before said Commissioner, and this Court being fully advised in the premises finds that on July 12, 1985, Claimant, Herman Mitchell, was an inmate at Pontiac Correctional Center. On that date, Claimant was removed handcuffed from his cell for the purpose of taking a shower. The officer that accompanied Claimant to the shower area left Claimant to exchange keys. While the guard was gone, Claimant left the shower area and moved to an area where an inmate was in a cell. Claimant and the inmate had argued earlier. Claimant was injured at the hands of other inmates who attacked him, stabbed him with a knife and threw hot liquids on his body. Respondent is not responsible for criminal acts of third parties under circumstances such as presented in the case at bar. Claimant’s testimony and the departmental report clearly demonstrate that Claimant’s action in wandering from the shower area where he was instructed to remain by the prison guard was the fact or circumstances which facilitated and allowed Claimant to sustain apparent injury at the hands of other inmates. It is therefore ordered that this claim is denied and Claimant’s complaint is dismissed with prejudice.